PETEES, J.
William Murrell, the appellant, was tried in the circuit court of Madison county upon a charge of murder, at the spring term of said court, in the year 1871. The trial terminated in a conviction for manslaughter in the first degree, and the accused was sentenced to confinement in the penitentiary for five years. Prom this sentence he appeals to this court, and here assigns the matters set forth in the bill of exceptions for error.
The bill of exceptions shows that there had been a former trial of the accused on the same indictment, in said circuit court, on the same charge, in the year 1870, when the jury failed to agree, and there was a mistrial. On the trial in this case in J;he court below, the learned judge presiding permitted the State to offer evidence that on the former trial, after the “ evidence was heard, the cause argued, the jury charged and retired to consider of their verdict, and while the jury were deliberating, the defendant made his escape, and after the adjournment of the court he was again arrested.” To this evidence the defendant objected, but his objection was overruled, and the evidence was permitted to go to the jury. • It is now insisted that this was error.
The escape was an attempt to flee, and it had reference to the charge in this case. Plight, in a criminal prosecution, is one of the most common grounds for a presumption of guilt. And when the flight is connected.with the offense charged and for which the accused is on trial, it is an act that indicates fear, and this fear points to guilt. Acts speak as well as words, and they are to be interpreted by the common experience of mankind. And a flight is universally admitted as evidence of the guilt of the accused, though it is not conclusive. — Johnson v. The State, 17 Ala. 618, 624; Martin and Flinn v. The State, 28 Ala. 71, 81; Foxley’s Case, 5 Co. 109b; Burr. Cir. Ev. 472; Rosc. Ev. 17, and notes; McNally Ev. 577. Here the attempt was to flee, and to flee from this charge. The above *92authorities very clearly show that the action of the learned judge in the circuit court was free from error.
The judgment of the circuit court is therefore affirmed.